IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00248-CV

KAREN HALL,
                                                           Appellant
v.

CITY OF BRYAN, TEXAS,
                                                           Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 12-000391-CV-272


                                      ORDER


      This matter was placed at issue on October 3, 2012 when the City of Bryan, as

appellee, filed its brief. Subsequent thereto, any party seeking to check-out the record

may do so only upon leave of the Court. See 10TH TEX. APP. (Waco) LOC. R. 11(a).

Appellee’s Motion to Obtain the Record from the Clerk was filed on October 21, 2013.

By this motion, appellee requests that the Clerk of this Court release the entire record,

both clerk’s and reporter’s record for an unspecified period of time.       There is no
reporter’s record in this appeal. The clerk’s record consists of two main volumes and

two supplemental volumes.

        Accordingly, appellee’s motion is granted in part. The record shall be returned

to the Clerk of this Court within 35 days from the date of this order. See 10TH TEX. APP.

(Waco) LOC. R. 11(a).

        Appellee is reminded that per this Court’s local rules, a party who has checked

out the record shall not break the binding of the record or disassemble the record for

copying, inspection, or any other purpose. 10TH TEX. APP. (Waco) LOC. R. 11(c).




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part
Order issued and filed October 31, 2013




Hall v. City of Bryan, Texas                                                       Page 2